Judgment of the Supreme Court, Nassau County, entered March 3, 1966, affirmed insofar as appealed from, with a single allowance of costs to respondents jointly, and with disbursements to each respondent separately. Ughetta, Acting P. J., Christ, Brennan and Rabin, JJ., concur; Hopkins, J., concurs in the affirmance with respect to respondent Modern Metal Store Front Co., Inc., but dissents from the affirmance with respect to respondents Samuel Zeluek and Plymouth Decorators and votes to reverse the judgment and to direct a new trial with respect to the two latter respondents, with the following memorandum: In my opinion, the proof was sufficient to present a prima facie case that Samuel Zeluek, as owner of the premises and as a partner of Plymouth Decorators, failed to provide plaintiff with a safe place to work. The issues of constructive notice and contributory negligence were questions of fact for the jury (cf. Jackson v. Associated Dry Goods Corp., 13 N Y 2d 112, 116; Hanson v. Bloomingdale Bros., 13 A D 2d 1007).